Filed 9/29/22 P. v. G.A. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                            DIVISION THREE


    THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A162897
    v.
    JUAN G.A.,                                                          (Mendocino County Super. Ct.
                                                                         No. MCUK-CRCR-10-10581-
           Defendant and Appellant.
                                                                         002)



                                         MEMORANDUM OPINION 1
         Juan G.A.2 appeals from an order extending his commitment under
Welfare and Institutions Code section 6500 et seq.,3 which permits the
involuntary commitment of persons who have a developmental disability and
pose a danger to themselves or others. (§§ 6500, subd. (b)(1), 6509, subd. (a).)
He contends (1) the trial court wrongly based its finding of dangerousness on



1     We resolve this case by a memorandum opinion pursuant to California
Standards of Judicial Administration, section 8.1, insofar as there is no
substantial issue of law or fact with regard to whether this appeal is moot,
which is the basis for our disposition in this matter.
2     Pursuant to the California Rules of Court, rule 8.90, governing “Privacy
in opinions,” we will refer to defendant by his first name and last initials.
3    All further statutory references are to the Welfare and Institutions
Code unless otherwise indicated.


                                                               1
criminal charges from his 2001 and 2010 cases; (2) the court improperly
admitted case-specific hearsay in violation of People v. Sanchez (2016) 63
Cal.4th 665 (Sanchez); (3) the court improperly considered hearsay in
judicially noticed documents; and (4) cumulative prejudice warrants reversal.
The People argue the appeal should be dismissed as moot because the order
extending the commitment in this case has expired. We agree with the
People that the appeal is moot.
      “Commitments under section 6500 are for a one-year period. Where the
appellate decision is rendered beyond that period, the appeal is technically
moot.” (People v. Quinn (2001) 86 Cal.App.4th 1290, 1293; § 6500,
subd. (b)(1)(A)–(B).) Here, the commitment extension order appealed from
expired on August 25, 2021, over a year ago. Hence, this appeal is moot.
      Juan G.A. urges this court to consider the merits of this appeal,
because there is a likelihood that a similar controversy between the parties
will recur. (Bullis Charter School v. Los Altos School Dist. (2011) 200
Cal.App.4th 1022, 1034.) But, in this particular case, given the length of
time since the expiration of the commitment order at issue, and our inability
to provide any meaningful relief to Juan G.A., we decline to do so.
      Though we could end here, we take this opportunity to offer some
guidance to the parties and the trial court, as well as to flag an issue, in the
event of future commitment proceedings.
      First, section 6500 specifically contemplates that the filing of certain
criminal charges against a defendant is relevant to the determination of
whether that person is dangerous. While a finding of dangerousness cannot
be based on criminal charges alone, and the statute implicitly requires
evidence of current dangerousness (In re O.P. (2012) 207 Cal.App.4th 924,




                                        2
934), the record here does not suggest the court’s finding of dangerousness
was based solely on the earlier criminal charges.
      Second, Juan G.A. contends the trial court violated Sanchez and his
federal due process rights to cross-examination by admitting Dr. Kastl’s
testimony regarding purported case-specific hearsay. But it is well
established that a trial court’s orders are presumed correct, and error must
be affirmatively shown. (People v. Mosley (1997) 53 Cal.App.4th 489, 496;
Corenevsky v. Superior Court (1984) 36 Cal.3d 307, 321; People v. Presley
(2021) 65 Cal.App.5th 1131, 1142–1143.) In this case, the written
commitment order issued by the trial court explicitly stated it was “[b]ased on
competent evidence . . . , including the sworn testimony of Dr. Albert Kastl,
the contents of the [c]ourt file, and briefs submitted by the parties.”
(Capitalization omitted.) The court did not provide, and the parties did not
press for, specific evidentiary rulings concerning the alleged hearsay at issue.
We mention this to stress the importance of making clear, specific, and timely
objections and obtaining evidentiary rulings if an appeal based on those
rulings is contemplated. (Evid. Code, § 353.) Likewise, rulings on properly
presented evidentiary objections are important for a meaningful review of
evidentiary issues raised on appeal.
      Finally, we note the following unresolved issue that was not briefed in
this appeal. As part of the process for determining the appropriate
placement for a person proposed for commitment, section 6504.5 requires
that the director or designee of a “regional center for the developmentally
disabled” examine the person and prepare a written report with an
evaluation and recommendation regarding appropriate placement. In turn,
section 6509, subdivision (b)(1), requires the trial court to consider the




                                        3
reports prepared pursuant to section 6504.5.4 By requiring the trial court to
consider such reports in assessing potential placement, section 6509 arguably
contemplates the propriety of considering the types of information that
typically support the evaluations these reports call for, regardless of hearsay
concerns. (Compare with Walker v. Superior Court (2021) 12 Cal.5th 177,
195 [no hearsay exception where section 6602, subdivision (a) required
simply that the trial court “ ‘shall review the petition and shall determine
whether there is probable cause’ ”].) We take no position on this issue, but
flag it here for another day.
                                   DISPOSITION
          The appeal is dismissed as moot.


                                       _________________________
                                       Fujisaki, J.

WE CONCUR:

_________________________
Tucher, P.J.

_________________________
Petrou, J.




People v. Juan G.A. (A162897)




4      The record here reflects that the trial court ordered Dr. Kastl to
examine Juan G.A. and provide the section 6504.5 evaluation and written
report, and that Dr. Kastl did as ordered and filed his report with the court
prior to the hearing. Dr. Kastl’s written report was not provided as part of
the appellate record.


                                         4